         Case 7:09-cr-00274-CS Document 155 Filed 01/30/20 Page 1 of 1




                                                   January 30, 2020
BY ECF
Honorable Cathy Seibel                       Petitioner's submission due 3/31/20. Government's opposition
United States District Court                 due 4/30/20. Petitioner's reply due 5/14/20.
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

       Re:    United States v. Young,
              No. 09-cr-274 / 15-cv-3941                                                      1/31/20

Dear Judge Seibel:
       I represent Davon Young in the above-captioned matters. I have conferred with
government counsel, Assistant United States Attorney Derek Wikstrom, and I respectfully
propose the following timetable:

       60 days for me to make a submission on Mr. Young’s behalf;
       30 days thereafter for the government to respond;
       14 days thereafter for me to reply.

       Mr. Wikstrom has advised me that he has no objection to this proposed timetable.

                                                   Respectfully submitted,

                                                   s/ Matthew B. Larsen
cc:    AUSA Derek Wikstrom                         Assistant Federal Defender
